Citation Nr: 0003004
Decision Date: 02/07/00	Archive Date: 09/08/00

DOCKET NO. 97-33 715               DATE FEB 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for prostate cancer as a
result of exposure to radiation.

2. Entitlement to an increased rating for postoperative residuals
of a herniated nucleus pulposus of the lumbosacral spine with
arthritis, evaluated as 40 percent disabling.

3. Entitlement to an increased rating for a fracture of the right
tibia and fibula, to include arthritis, evaluated as 30 percent
disabling.

4. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a nervous
condition.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 1946.

This appeal arises before the Board of Veterans' Appeals (Board)
from a September 1997 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which denied the issues on appeal.

The Board notes that the veteran submitted evidence to the Board
subsequent to the most recent supplemental statement of the case.
That evidence consists of VA medical records dated in May 1998 and
June 1998 and a private medical record dated in February 1998. The
applicable regulation provides that any pertinent evidence which is
accepted by the Board must be referred to the agency of original
jurisdiction for review and preparation of a supplemental statement
of the case unless this procedural right is waived by the appellant
or by the appellant's representative or unless the Board determines
that the benefit to which the evidence relates may be allowed on
appeal without such waiver. 38 C.F.R. 20.1304(c) (1999).

The Board notes that the veteran has not submitted a waiver of
consideration of that evidence by the agency of original
jurisdiction. However, the Board finds that the evidence submitted
is not pertinent to the veteran's claim of entitlement to an
increased rating for postoperative residuals of a herniated nucleus
pulposus of the lumbosacral spine with arthritis. The evidence
relates to treatment of the veteran's cancer and a right knee
disability and thus is not pertinent to the veteran's claims of
entitlement to an increased ratings for his lumbosacral spine
disability or the

- 2 -

veteran's claim that new and material evidence has been submitted
to reopen a claim of entitlement to service connection for a
nervous condition. Thus, as the evidence is not pertinent to the
veteran's claims, no waiver of consideration by the agency of
original jurisdiction is required.

The veteran's claims of entitlement to service connection for
prostate cancer as a result of exposure to radiation; entitlement
to an increased rating for a fracture of the right tibia and
fibula; and that new and material evidence has been submitted to
reopen a claim of entitlement to service connection for a nervous
condition are addressed in the remand attached to this decision.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The veteran's postoperative residuals of a herniated nucleus
pulposus of the lumbosacral spine with arthritis are productive of
symptomatology most nearly approximating severe intervertebral disc
syndrome with recurring attacks with intermittent relief.

CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater than
40 percent, for postoperative residuals of a herniated nucleus
pulposus of the lumbosacral spine with arthritis, are not met. 38
C.F.R. 39 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.71a,
Diagnostic Codes 5285-5295 (1999).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991);
that is, he has presented a claim that is plausible. He has not
alleged that there are any records of probative value that may be
obtained which have not already been associated with his claims
folder. The Board accordingly finds that the duty to assist the
veteran, as mandated by 38 U.S.C.A. 5107(a) (West 1991), has been
satisfied.

The veteran contends that his postoperative residuals of a
herniated nucleus pulposus of the lumbosacral spine with arthritis
are more severe than currently evaluated warranting an increased
rating. After a review of the record, the Board finds that the
veteran's contentions are not supported by the evidence, and his
claim is denied.

The veteran established service connection for a herniated nucleus
pulposus by means of an April 1954 rating decision, which assigned
a 20 percent disability rating. The veteran established entitlement
to an increased rating of 40 percent for postoperative residuals of
a herniated nucleus pulposus of the lumbosacral spine by means of
a September 1997 rating decision, which is the subject of this
appeal.

The severity of a disability is ascertained, for VA rating
purposes, by application of the criteria set forth in VA's Schedule
for Rating Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).
Disabilities of the spine are evaluated pursuant to the criteria
found in Diagnostic Codes 5285 through 5295 of the Schedule. 38
C.F.R. 4.71a (1999). Under those criteria, the veteran has been
awarded a rating of 40 percent pursuant to Diagnostic Code 5293 for
the evaluation of intervertebral disc syndrome, which is warranted
where the evidence shows severe intervertebral disc syndrome with
recurring attacks with intermittent relief. A rating of 60 percent
is warranted pursuant to those criteria where the evidence shows
pronounced intervertebral disc syndrome with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle

4 -

jerk, or other neurological findings appropriate to the site of the
diseased disc, with little intermittent relief. 38 C.F.R. 4.71a
(1999).

A rating greater than 40 percent for a spinal disability would also
be available where the evidence showed residuals of a vertebral
fracture without cord involvement with abnormal mobility requiring
neck brace (jury mast) (Diagnostic Code 5285); complete bony
fixation (ankylosis) of the spine at a favorable angle (Diagnostic
Code 5286); or unfavorable ankylosis of the lumbar spine
(Diagnostic Code 5289). 38 C.F.R. 4.71a (1999).

A July 1997 VA spine examination found that the veteran walked with
a slapping gait, bent over. He used a cane. He had difficulty
getting out of a chair. He had a 20 centimeter scar over the lumbar
spine. Musculature of the back was adequate. Range of motion was
possible to 38 degrees of forward flexion, 4 degrees of backward
flexion, 14 degrees of left lateral flexion, 21 degrees of right
lateral flexion. There was objective evidence of severe pain on
motion. The examiner diagnosed post-traumatic and postoperative
degenerative joint disease of the lumbosacral spine with severe
limitation of motion and pain. The accompanying radiology
consultation report of the lumbosacral spine noted severe
degenerative joint disease of the lumbar spine with narrowing of
the intervertebral space and osteophytes.

The Board finds that the criteria for entitlement to a rating
greater than 40 percent are not met. The evidence does not show
ankylosis of the complete spine or of the lumbar spine, nor does
the evidence show any vertebral fractures. Furthermore, the
evidence does not show that the veteran has the neurological
involvement which would warrant a rating greater than 40 percent.
The evidence does not show persistent symptoms compatible with
sciatic neuropathy, absent ankle jerk, or neurological findings
appropriate to the site of a diseased disc. While the veteran does
complain of extreme pain, the evidence does not show demonstrable
muscle spasm. Therefore, the Board finds that the veteran's
symptomatology more nearly approximates the criteria for a rating
of 40 percent.

- 5 -

Accordingly, the Board finds that the criteria for entitlement to
an increased rating, greater than 40 percent, for postoperative
residuals of a herniated nucleus pulposus of the lumbosacral spine
with arthritis, are not met and the veteran's claim therefor is
denied 38 C.F.R. 38 U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R.
Part 4, 4.71a, Diagnostic Codes 5285-5295 (1999).

ORDER

Entitlement to an increased rating, greater than 40 percent, for
postoperative residuals of a herniated nucleus pulposus of the
lumbosacral spine with arthritis, is denied.

REMAND

The Board notes that the veteran submitted evidence to the Board
subsequent to the most recent supplemental statement of the case.
That evidence consists of VA medical records dated in May 1998 and
June 1998 and a private medical record dated in February 1998. The
applicable regulation provides that any pertinent evidence which is
accepted by the Board must be referred to the agency of original
jurisdiction for review and preparation of a supplemental statement
of the case unless this procedural right is waived by the appellant
or by the appellant's representative or unless the Board determines
that the benefit to which the evidence relates may be allowed on
appeal without such waiver. 38 C.F.R. 20.1304(c) (1999).

The Board notes that the veteran has not submitted a waiver of
consideration of that evidence by the agency of original
jurisdiction. Furthermore, the Board notes that the evidence
submitted is pertinent to the veteran's claims of entitlement to
service connection for prostate cancer as a result of exposure to
radiation and entitlement to an increased rating for a fracture of
the right tibia and fibula, to include arthritis.

- 6 -

The medical evidence relates to treatment for those disabilities.
The Board finds that the new evidence is also pertinent to
consideration of the veteran's claim that new and material evidence
has been submitted to reopen a claim of entitlement to service
connection for a nervous condition as all evidence of record must
be considered in determining whether new and material evidence has
been submitted.

Moreover, we note that subsequent to the issuance of the
supplemental statement of the case, the pertinent regulation was
changed in February 1998 to add prostate cancer, and all other
cancers, as a radiogenic disease.

Therefore, the Board feels that the additional evidence submitted
and the regulatory changes should be considered by the RO and that
a supplemental statement of the case should be issued in the event
that the claim cannot be allowed.

Accordingly, this case is REMANDED for the following development:

1. The RO should consider all evidence of record and adjudicate the
veteran's claims of entitlement to service connection for prostate
cancer as a result of exposure to radiation; entitlement to an
increased rating for a fracture of the right tibia and fibula, to
include arthritis; and whether new and material evidence has been
submitted to reopen a claim of entitlement to service connection
for a nervous condition.

2. Following completion of the foregoing, the RO should review
those issues on appeal. If the decision remains adverse to the
veteran, in whole or in part, he and his representative should be
furnished a supplemental statement of the case and afforded the
applicable period of time within which to respond. Thereafter,
subject to current appellate procedures, the case should be
returned to the Board.

- 7 -

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The purpose of this REMAND is ensure compliance with due process
considerations. No inference should be drawn regarding the final
disposition of this claim. The veteran is hereby informed that
failure to cooperate with any requested development may have an
adverse effect upon his claim.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

- 8 -



